Citation Nr: 0634909	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
back condition.  A subsequent June 2005 rating decision 
granted service connection or degenerative disc disease for 
the lumbar spine, with a 20 percent evaluation, effective 
July 1998.  The issue of service connection for a disability 
of the cervical spine is currently on appeal.  

The veteran testified at an August 2002 RO hearing, and at an 
August 2004 Board hearing; the hearing transcripts have been 
associated with the claims file.  

The Board remanded the case to the RO for further development 
in November 2004; the case is once again before the Board for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in November 2004 for a VA 
examination to determine the nature and extent of any 
cervical spine disorder.  The remand order directed that the 
VA examiner should offer an opinion as to the likelihood that 
any disability of the cervical spine was incurred in, or is 
etiologically related to the veteran's period of military 
service from August 1988 to February 1992.  The examiner was 
asked to comment on the likelihood that the veteran sustained 
an injury to the cervical spine in service, as indicated by 
Dr. K., in light of the complaints, findings, and diagnoses 
recorded by the examiner at that time.  A complete rational 
was to be provided for any opinion rendered. 

A VA examination was completed in December 2005.  The veteran 
reported that his pain started in 1989 when he was hit with a 
padded rod to his head during training exercises while in the 
military.  The veteran was assessed with a longstanding 
history of axial neck pain, which appeared more 
musculoskeletal in nature.  The examiner stated that he might 
have some signs of cervical radiculopathy with his 
parenthesis in his right arm, but did not feel he had 
evidence of cervical myelopathy.  X-rays showed no 
significant degenerative changes, acute bone abnormality, or 
subluxation in the cervical spine.  In a December 2005 
addendum, the examiner stated that he reviewed the claims 
file.  He stated, "It is difficult to determine if neck pain 
is directly related to his injury in 1989, but it is possible 
that he sustained a cervical disk herniation at the time of 
his original accident that is contributing to his arm 
parethesia [sic] and lingering neck pain."  

Although the examiner stated that he reviewed the claims 
file, his opinion was speculative and appeared to be based in 
part on a history as provided by the veteran; he did not 
state whether any disability was likely related to service, 
did not give reasons or basis for his opinion, and did not 
address findings from either the service medical records or 
Dr. K.'s August 2002 opinion.  Therefore, the Board finds 
that another remand is necessary in order to comply with the 
November 2004 Board remand orders.  See Stegall v. West, 11 
Vet. App. 268, 270 (1998), (holding that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand).

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include the veteran's service medical 
records and the medical opinion of L.K., 
M.D. dated in August 2002.  The examiner 
should state whether it is as least as 
likely as not that any currently 
diagnosed cervical spine disability was 
incurred in or aggravated by service.  
The examiner should specifically address 
pertinent findings from the record, and 
should include rationale for all opinions 
expressed.  The examiner should comment 
on the medical opinion of record of L.K., 
M.D. dated in August 2002 in rendering 
this supplemental opinion.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
